Citation Nr: 1703877	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-48 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for left hip disability (claimed as bilateral hip condition).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to July 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

In June 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain a VA examination to determine the nature and etiology of the Veteran's bilateral hip disability.  The examiner was instructed to discuss whether the Veteran may have fractured or damaged his hip(s) as a result of a reported fall in 2010 due to his service-connected knee giving way, and to provide opinions as to direct and secondary service connection theories.  The Board notes that the requested VA examination was obtained in June 2016 and has been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that an August 2016 rating decision granted service connection for a right hip condition (claimed as bilateral hip condition).  Bifurcation of a claim generally is within VA's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).



FINDING OF FACT

The Veteran's left hip disability did not originate in service or within a year of service, is not otherwise etiologically related to the Veteran's active service, and was not caused or chronically worsened by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for left hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notice in a May 2009 correspondence, prior to the initial adverse decision in this case.  Thereafter, the claim was readjudicated in an August 2016 supplemental statement of the case.  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent August 2016 supplemental statement of the case.  
The Board also finds the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

In a June 2016 Remand, the Board found the December 2015 VA examination insufficient for adjudication purposes.  The Remand instructed the AOJ to obtain a new VA examination to determine the nature and etiology of the Veteran's bilateral hip disability, including on a secondary basis.  A new VA examination was obtained in June 2016.  The Board has reviewed the VA examination report and medical opinion and finds that it is adequate to adjudicate the remaining issue on appeal.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hip Disorder

The Veteran asserts service connection for a diagnosed left hip disability.  Specifically, the Veteran asserts that his left hip disability is secondary to a service-connected bilateral knee disability.  Based on a review of the record, the Board finds that service connection for left hip disability is not warranted.

1. Factual Background

The Veteran's service treatment records are silent as to any complaints or treatment for a hip disability.  Post-service medical records show that in April 2003 a musculoskeletal examination noted the Veteran had full range of motion in his bilateral hips with no pain.  In addition, X-ray studies revealed normal hips.  A May 2003 VA medical record shows that the Veteran reported degenerative joint disease (DJD) for many years that mainly affected his right shoulder, back, hips and knees.  In an August 2009 VA physical medicine and rehabilitation record, the Veteran reported that the previous April or May he slipped and fell sustaining a fracture to his right hip.  

During a November 2010 VA examination, the Veteran reported that a rheumatologist diagnosed him with DJD involving multiple joints.  The examiner opined that the bilateral hip disability was "less likely than not secondary to his left knee condition and ...  more likely than not related to the degenerative changes consistent with the aging process, musculoskeletal deconditioning due to physical inactivity and a genetic predisposition to developing degenerative joint ... conditions."  A July 2014 Board Remand found this medical opinion inadequate because it did not address whether the Veteran's hip disability could be caused or aggravated beyond the natural progression by overcompensation for his service-connected left knee disability.
A June 2012 VA orthopedic examination noted a diagnosis for bilateral hip myofascial syndrome with trochanteric bursitis and degenerative changes to the right hip.  An X-ray study of the bilateral hip revealed degenerative changes to the right hip.  The Veteran reported bilateral hip pain that began approximately in 2010 following a fall and possible fracture to his right hip.  During the examination, the Veteran complained of achy pain equally in both hips.  The examiner opined that the bilateral hip disability was not related to the Veteran's military service or secondary to his service-connected conditions.  The examiner based his opinion on a lack of evidence as to any complaints or treatment related to the hips in the STRs.  The examiner further noted no evidence of complaints relating to the hips following a roller skating related fall that occurred in service.  In a July 2014 Remand, the Board determined that an addendum opinion was necessary due to the examiner's erroneous finding of no evidence of an in-service injury to the Veteran's right knee.

During an April 2013 Travel Board hearing, the Veteran testified that he fractured his hip due to a fall caused by his service-connected knee giving out.  The Veteran further testified that his bilateral hip disability was related to an abnormal gait caused by his abnormal leg extension related to his service-connected knee.

A May 2014 VA medical record noted that the Veteran reported falling in 2008 after stepping in a ditch causing his knee to buckle.  The Veteran further reported fracturing his right hip as a result of the fall.  A June 2014 VA physical medicine and rehabilitation record shows the Veteran reported falling three years prior after his knee gave out resulting in a broken hip.

During a September 2014 VA examination, the Veteran was diagnosed with bilateral myofascial hip syndrome with bursitis and bilateral DJD with a date of diagnosis of 2014.  The examiner opined that the Veteran's bilateral hip disability was "less likely as not related by overcompensation for his [service-connected] left knee condition."  The examiner further opined that the bilateral hip disability was "less likely as not" aggravated beyond the natural progression by the service-connected left knee disability.  The examiner noted that DJD is usually an aging condition and further "found no proof" that the bilateral hip disability was related to or aggravated beyond the natural progression by the left knee disability.  An August 2015 Board Remand found this medical opinion inadequate as the examiner did not provide sufficient explanation or rationale as to how he arrived at his conclusion.  Additionally, the Board found that the examiner did not address whether the Veteran's hip disability was caused by, or in any way related to, the reported fall attributed to his service-connected bilateral knee disability.

In a December 2015 addendum opinion, the examiner opined that it was "less than 50% likely as likely that the Veteran's hip osteoarthritis is secondary to the claimed fall."  The examiner based his opinion on four findings.  First, the examiner found no injury mechanism or specific history as to how the Veteran fell, under what circumstances the fall occurred, and at what height the fall took place or where the force due to the fall was applied.  Second, the examiner stated that he was unable to find any record of a gait abnormality secondary to the bilateral hip pain in the records, or related symptoms at the time the fall took place.  Third, the examiner found a greater than 50 percent likelihood that the etiology of the bilateral hip disability was degenerative in nature and a result of the Veteran's genotype and phenotypic expression based on his polyarthritic degenerative disease in his fingers, shoulders, back and knees.  Fourth, the examiner found that X-ray studies from 2009 showed no evidence of arthritis.  In a June 2016 Remand, the Board determined the addendum opinion was not supported by the facts in the record; thus this medical opinion was found insufficient for adjudication purposes.  

Following the June 2016 Remand, another VA examination was obtained that same month.  The examiner diagnosed the Veteran with bilateral hip osteoarthritis with a date of diagnosis noted as the 2000s.  The Veteran reported having problems with his bilateral hips in 2006 with symptoms of pain, weakness and stiffness.  The Veteran asserted that his bilateral hip disability was caused by his service-connected bilateral knee disability.  The Veteran further reported a fall that occurred in April or May 2009 in which he fell onto pavement.  The fall was reportedly caused by his left knee giving way and he asserted that he developed right hip pain thereafter.  The examiner noted an August 2009 X-ray study that revealed right femoral subcapital fracture without significant displacement and slight degenerative joint disease (DJD) to the left hip.  The examiner also noted a 2012 X-ray study revealing DJD of the right hip.  An X-ray study conducted during the examination revealed moderate narrowing of the joint space bilaterally.  The examiner opined that the Veteran's bilateral hip disability was "less likely as not" related to the Veteran's active duty military service."  The examiner further opined that the Veteran's bilateral hip disability was "less likely as not" due to or the result of his service connected bilateral knee disabilities.  Lastly, the examiner opined that it was "as least as likely as not that the Veteran's right hip [osteoarthritis] was aggravated by the service connected left knee disability; this does not apply to the left hip at all."  In making this determination, the examiner considered the Veteran's STRs and determined that they did not show documentation of hip problems.  The examiner also cited medical literature which did not support a relationship between knee pathologies and subsequent development of hip pathologies.  The examiner further noted medical literature that did find a direct correlation between joint fractures and subsequent development of arthritis.  As to that point, the examiner noted that X-ray studies conducted in 2009 and 2012 supported a finding of aggravation of DJD of the right hip as a result of the fracture to that joint.  Accordingly, the examiner determined that the Veteran's bilateral hip osteoarthritis was mostly due to the normal aging process, but that the Veteran's right hip osteoarthritis was aggravated by the fall in 2009 caused by the service-connected left knee disability.

2. Legal Analysis

In consideration of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for left hip disability.  

It is not in dispute that the Veteran currently receives treatment for, and has a diagnosis of, a left hip disability, and therefore there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Specifically, the June 2016 VA examiner diagnosed the Veteran with bilateral hip osteoarthritis.  Thus, the Veteran clearly has a current diagnosis and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.  

Initially, the Board notes that the Veteran's STRs are silent as to any complaints or treatment related to his hips.  The first objective evidence of a hip disability occurs after service as documented in a May 2003 VA medical record noting the Veteran's reports of DJD for many years that affected his joints including his hips.  Thus, there is a twenty-six year gap between the Veteran's separation from service and the first evidence of a hip disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  While such absence of documented treatment, in and of itself, is not a basis for discrediting lay statements of continuity, and the Board must consider the totality of the record, the Veteran has not offered lay statements linking his left hip disability to an event or injury in service.  Instead, the Veteran has consistently related his left hip disability as a secondary condition related to his service-connected bilateral knee disability.  

Accordingly, in this case, 38 C.F.R. § 3.303(b) is not for application, because although arthritis is considered a "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), the STRs do not note arthritis of the left hip in service.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2016).  The service treatment records in the present case do not establish a combination of manifestations sufficient to identify the disease entity of arthritis and degenerative disease of the left hip, as opposed to any other diagnosis.  

There is also no competent indication of arthritis, degenerative changes, or degenerative disease of the left hip within one year of the Veteran's military service.  Indeed, there is no lay or medical evidence showing that he had such a disorder within the first year after his separation from service.  Thus, the Veteran is not entitled to service connection for a left hip disability on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1111, 1112, 1132, 1133 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed Cir. 2013).

In addition, the June 2016 VA examiner found that the Veteran's left hip disability was not incurred in or caused an in-service injury, event or illness.  There is no contrary medical opinion of record.  Moreover, the Veteran has consistently related his left hip disability to a post-service fall.  As such, the Board finds that direct service connection is not warranted.

As to the Veteran's secondary service connection and aggravation claim, the Board finds the June 2016 VA examination report the most probative.  The examiner reviewed and discussed the evidence of record, as well as the Veteran's medical history and lay assertions.  Following that review, regarding the Veteran's secondary service connection claim, he opined that it was "less likely as not" that the Veteran's bilateral hip disability was due to or the result of his service-connected bilateral knee disability.  In addition, as to the Veteran's aggravation claim, the examiner opined that it was "as least as likely as not that the Veteran's right hip [osteoarthritis] was aggravated by the service connected left knee disability; this does not apply to the left hip at all."  Therefore, while the examiner did find medical evidence supporting a determination that the Veteran's right hip disability was aggravated by his left-knee disability, namely the 2009 and 2012 X-ray studies, no such medical evidence supported a finding of aggravation as to the left hip.  

The Board recognizes the Veteran's lay statements linking the onset of his left hip disability to his service-connected bilateral knee disability.  With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to report purported symptoms of his left hip disability such as pain.  38 C.F.R. § 3.159(a)(2) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, without evidence showing that he has medical training or expertise, he cannot competently provide a medical nexus opinion between a current diagnosis, osteoarthritis of the left hip, and a service-connected disability.  38 C.F.R. § 3.159(a)(1)-(2) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the June 2016 medical examiner's opinion, who determined that the there was no nexus between the Veteran's left hip disability and service or his service-connected bilateral knee disability.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided a persuasive rationale for it.  More importantly, there is no medical evidence to the contrary.  As such, there is no medical evidence linking the Veteran's current left hip disability to service or a service-connected condition.

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for left hip disability.  In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 

 
ORDER

Entitlement to service connection, to include on a secondary basis, for left hip disability is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


